952 F.2d 408
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Eugene Willis MCCOY, Defendant-Appellant.
No. 91-30069.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1991.*Decided Dec. 17, 1991.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
The district court did not err in refusing to give appellant McCoy's requested jury instruction on joint occupancy and constructive possession.   A trial judge has substantial latitude to tailor the instructions so long as they fairly and adequately cover the issues presented.   United States v. Ayers, 924 F.2d 1468, 1475 (9th Cir.1991) (citations omitted).   The court gave an all-inclusive instruction on possession that adequately covered the concept of constructive possession.   See Model Instruction 3.16, Manual of Model Criminal Jury Instructions for the Ninth Circuit, 1989 Edition.  "A party may not demand that specific language be read to a jury."   United States v. Castillo, 866 F.2d 1071, 1086 (9th Cir.1988) (citation omitted).   We agree that the evidence did not show joint occupancy and that the instructions given by the trial judge fairly and adequately covered the factual issues presented.   The court therefore did not err in refusing to give the instruction under either the abuse of discretion or de novo standards of review.   See Ayers, 924 F.2d at 1475 (standard of review for evaluating refusal to give proposed jury instruction is unclear in this circuit).


3
The evidence against McCoy, when viewed in the light most favorable to the Government, demonstrated McCoy exercised dominion and control over both the guns and the premises where the guns were found.   The evidence did not show mere presence.   After an independent review of the record, we are satisfied that a reasonable jury could have found McCoy guilty beyond a reasonable doubt of each essential element of the crimes charged.   See Castillo, 866 F.2d at 1086 (citation omitted).   The testimony of McCoy's brother and the existence of two trailers on the property does not alter our determination in this case that sufficient evidence supports the jury's verdict.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3